Opinion issued June 1, 2010
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-10-00418-CV



IN RE MICHAEL TILOTTA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Michael Tilotta, challenges the trial
court's order sustaining a contest to his affidavit of indigence.                  
We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.3(k)(1)(A)
("The appendix must contain . . . a certified or sworn copy of any order complained
of , or any other document showing the matter complained of.").  All outstanding
motions are overruled as moot.   

Per Curiam 

Panel consists of Justices Keyes, Hanks, and Higley.

1. 	The underlying case is Michael Tilotta v. Dewana Smith-Tilotta, No. 2009-37647 in
the 257th Judicial District Court of Harris County, Texas, the Hon. Judy Warne,
presiding.